   Case 1:20-cv-01449-LPS Document 7 Filed 03/05/21 Page 1 of 3 PageID #: 49




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


EMERSON QUIET KOOL CO. LTD., and
HOME EASY LTD.,
                                                            C.A. No. 20-1449-LPS
                       Plaintiffs,

         v.                                                 JURY TRIAL DEMANDED

EMERSON ELECTRIC CO.,
                       Defendant.




                      DEFENDANT EMERSON ELECTRIC CO.’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         Defendant Emerson Electric Co. moves to dismiss each and every claim of Plaintiffs

Emerson Quiet Kool Co. Ltd.’s and Home Easy Ltd.’s Complaint for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, under the doctrine of forum

non conveniens, and under principles of international comity. The grounds for this motion are

fully set forth in the Defendant’s Opening Brief in support of this motion, filed

contemporaneously herewith, and upon the papers, records, and pleadings on file with the

Court.

 Dated: March 5, 2021                              Respectfully submitted,


                                                   /s/ Adam W. Poff
                                                   YOUNG CONAWAY STARGATT &
                                                   TAYLOR, LLP
                                                   Adam W. Poff (No. 3990)
                                                   Robert M. Vrana (No. 5666)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, DE 19801
                                                   (302) 571-6600
Case 1:20-cv-01449-LPS Document 7 Filed 03/05/21 Page 2 of 3 PageID #: 50




                                     apoff@ycst.com
                                     rvrana@ycst.com

                                     ROPES & GRAY LLP
                                     James R. Batchelder (pro hac vice)
                                     James L. Davis, Jr. (pro hac vice)
                                     1900 University Avenue, 6th Floor
                                     East Palo Alto, CA 94303-2284
                                     T: 650-617-4000
                                     F: 650-617-4090
                                     James.Batchelder@ropesgray.com
                                     James.L.Davis@ropesgray.com

                                     Peter M. Brody (pro hac vice)
                                     Ropes & Gray LLP
                                     2099 Pennsylvania Ave., N.W.
                                     Washington, DC 20006
                                     T: (202) 508-4600
                                     Peter.Brody@ropesgray.com

                                     Attorneys for Defendant Emerson Electric Co.
              Case 1:20-cv-01449-LPS Document 7 Filed 03/05/21 Page 3 of 3 PageID #: 51




                                          CERTIFICATE OF SERVICE


                  I, Adam W. Poff, hereby certify that on March 5, 2021, I caused to be electronically filed

         a true and correct copy of the foregoing document with the Clerk of the Court using CM/ECF,

         which will send notification that such filing is available for viewing and downloading to the

         following counsel of record:

                                        Jeremy D. Anderson
                                        FISH & RICHARDSON P.C.
                                        222 Delaware Avenue
                                        17th Floor
                                        P.O. Box 1114
                                        Wilmington, DE 19899
                                        (302) 652-5070
                                        janderson@fr.com

                                        Attorney for Plaintiffs

                  I further certify that on March 5, 2021, I caused the foregoing document to be served via

         electronic mail upon the above-listed counsel of record.


             Dated: March 5, 2021                             YOUNG CONAWAY STARGATT &
                                                              TAYLOR, LLP

                                                              /s/ Adam W. Poff
                                                              Adam W. Poff (No. 3990)
                                                              Robert M. Vrana (No. 5666)
                                                              Rodney Square
                                                              1000 North King Street
                                                              Wilmington, DE 19801
                                                              302-571-6600
                                                              apoff@ycst.com
                                                              rvrana@ycst.com

                                                              Attorneys for Defendant




27675112.1
